   Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 1 of 17 Page ID #:1




Michael M. Ahmadshahi, Esq. (Bar No. 219933)
Email: mahmadshahi@mmaiplaw.com
AHMADSHAHI LAW OFFICES
17901 Von Karman Avenue, Suite 600
Irvine, CA 92614
Telephone: 949.556.8800
Facsimile: 949.556.8701
Attorney for Plaintiffs
Oumere LLC and Wendy Ouriel



                     UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                          SOUTHERN DIVISION

OUMERE LLC, a Delaware Limited   )
                                 ) Civil Action No.: 8:21-cv-00224
Liability Company and            )
WENDY OURIEL, an Individual      ) COMPLAINT
            Plaintiffs,          )
                                 ) DEMAND FOR JURY TRIAL
                                 )
                                 )
                v.               )
                                 )
                                 )
                                 )
CALLI ZARPAS, an Individual      )
         Defendant.              )
                                 )
                                 )
                                 )
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 2 of 17 Page ID #:2




1          Plaintiffs Oumere LLC (“Oumere”) and Wendy Ouriel (“Ouriel”)
2    (collectively, “Plaintiffs”) for their causes of action against defendant Calli Zarpas
3    (“Zarpas” or “Defendant”) allege as follows:
4                                    INTRODUCTION
5          1.     Oumere is a reputable American cosmetics company, established in
6    Southern California. Oumere manufactures, markets, and distributes its state-of-
7    the-art skin care products to distributors, retailers, and consumers in the United
8    States and abroad. Oumere was launched a mere 3 years ago and has since
9    become a uniquely successful company. Oumere has spent considerable resources
10   to ensure its products, services, and reputation remain high-end. To meet this
11   challenge, Oumere invests capital, time, and effort to design, test, and evaluate all
12   manufactured products.
13         2.     Wendy Ouriel is the founder and CEO of Oumere. Oumere’s success
14   is largely due to Ms. Ouriel and her biological research background and
15   experience. Ms. Ouriel attended the California State University at Fullerton (“Cal
16   State Fullerton”) and received her Bachelor of Science (“B.S.”) and Master of
17   Science (“M.S.”) in the field of biology. Cal State Fullerton is a reputable and
18   accredited university located in Fullerton, California. Ms. Ouriel received her B.S.
19   in 2012 and her M.S. in 2016 and is an author in published peer-reviewed
20   literature in a biological science journal. Ms. Ouriel has spent, and continues to
21   spend, considerable time and effort to provide essential skin care advice to her
22   clients through her blogs on Oumere’s website at:
23   https://www.oumere.com/blogs/news.
24         3.     Calli Zarpas is an individual who provides social media management,
25   content marketing, and SEO blogging and copywriting services to businesses. Ms.
26   Zarpas contacted Ms. Ouriel to solicit business from Oumere to no avail. Ms.
27   Zarpas then decided to retaliate. She went on a rant and published reputation
28



                                               2
                                           COMPLAINT
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 3 of 17 Page ID #:3




1    damaging, false, defamatory, fraudulent, misleading and otherwise unlawful
2    statements about Ms. Ouriel and her company Oumere on Reddit.
3                                NATURE OF THE ACTION
4             4.   This action arises out of Defendant’s retaliatory and extortionist
5    conduct against Plaintiffs Oumere and Ouriel for refusing to purchase Defendant’s
6    services. Defendant posted reputation damaging, false, defamatory, fraudulent,
7    misleading and otherwise unlawful statements on the Internet giving rise to
8    Defamation, Trade Libel, Intentional Interference with Contractual Relations, and
9    Intentional Interference with Prospective Economic Relations under California
10   laws.
11                                        PARTIES
12            5.   Plaintiff Oumere is, and at all times herein mentioned was, a limited
13   liability company organized and existing under the laws of the State of Delaware,
14   authorized to do business in the State of California, and has its principal place of
15   business in Orange County, California.
16            6.   Plaintiff Ouriel is, and at all times herein mentioned was, the founder
17   and Chief Executive Officer of Oumere who resides in Orange County, California.
18            7.   Upon information and belief, Defendant Zarpas is, and at all times
19   herein mentioned was, an individual providing social media management,
20   content marketing, and SEO blogging and copywriting services who resides in
21   Fairfax County, Virginia.
22                             JURISDICTION AND VENUE
23            8.   This Court has subject matter jurisdiction over this matter under 28
24   U.S.C. § 1332(a) because there is complete diversity of citizenship between the
25   parties and the amount in controversy exceeds $75,000, excluding interest and
26   costs.
27

28



                                                3
                                            COMPLAINT
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 4 of 17 Page ID #:4




1          9.      This Court has general personal jurisdiction over the Defendant
2    because Defendant has a continuous, systematic, and substantial presence within
3    this judicial district including by providing and offering her social media
4    management, content marketing, and Search Engine Optimization (“SEO”)
5    blogging and copywriting services in this judicial district. This Court has specific
6    personal jurisdiction over the Defendant because Defendant reached out to Ouriel
7    to solicit Oumere’s business and the tortious conducts that followed and which are
8    at issue in this Complaint were conducted by Defendant in Orange County,
9    California.
10         10.     Venue is proper in the Central District of California under 28 U.S.C.
11   § 1391(b) because a substantial part of the events and omissions giving rise to this
12   Complaint occurred within the Central District.
13                              COMMON ALLEGATIONS
14         11.     On or about July 25, 2020, Defendant emailed Plaintiff Wendy Ouriel
15   which read as follows:
16                 “Hi Wendy,
17                 My name is Calli and I have been a fan of your blog for almost a year
18                 now and have read all of your articles at least once. There are even
19                 blog posts I refer back to often like your 50 red flag ingredient list
20                 and your post about your favorite oils. (I'm finally trying your
21                 skincare regimen for the first time right now and I'm loving it so far.)
22                 I currently work as a professional social media manager and
23                 copywriter/blogger and I think the information you are trying to share
24                 should be reaching a much larger audience. I know you already have
25                 a group of committed fans, but I believe that Oumere could be
26                 reaching even more potential customers.
27

28



                                                4
                                            COMPLAINT
           Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 5 of 17 Page ID #:5




1                 I usually don't reach out to businesses offering my services because
2                 my marketing manager finds jobs for me, but I am so passionate
3                 about what you're trying to do in the skincare industry that I know we
4                 would make a great team. I offer social media management,
5                 content marketing, and SEO blogging and copywriting.
6                 I currently blog for Rosetta Stone and do some copywriting for a few
7                 small businesses. I am also managing the Instagram and Facebook
8                 page for a yoga studio. I have space in my calendar for one more
9                 client and when I was looking through your Instagram page the other
10                day I noticed a few changes we could make to really get your
11                engagement up.
12                You truly have a ground-breaking product and offer such value to
13                your customers through your blog. I really would love to help you
14                share that value with others who don't know what they're missing.
15                I've been burned by the skincare industry before and I want to help
16                you change it with my services.
17                Let me know if you're interested in taking Oumere to the next level
18                with some awesome social media marketing and SEO-optimization
19                for your blog.”
20                Warmly,
21                Calli Zarpas
22                Social Media Manager & Writer”
23          12.   When Oumere refused her services, Defendant decided to retaliate
24   and posted the following false and defamatory statements (“Review”) on Reddit1
25   at:
26

     1
27    Defendant has since deleted the Review but did not publish a retraction even
28
     after the undersigned counsel sent her a demand letter, see below.


                                              5
                                          COMPLAINT
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 6 of 17 Page ID #:6




1    https://www.reddit.com/r/SkincareAddiction/comments/j3lrsn/review_oumere_sca
2    m_an_honest_review_of_a_skincare/
3          13.    The Review read as follows:
4    “Posted by
5    u/wellnesspolice
6    2 months ago
7
     [Review] Oumere = Scam: An Honest Review of a Skincare Brand that's
8
     Hiding Something
9
     Review
10
     I've been stalking this Reddit page without a Reddit account for about 6 months
11
     now and finally after being scammed by a skincare company I felt like I had to
12
     come on here and give back to the community who has given me so much by
13
     sharing that the skincare company Oumere is a scam. I always do a ton of research
14
     before buying any product and I was obsessed with the founder, Wendy, and her
15
     blog. Her blog posts always seemed research-backed and as a skincare biologist, I
16
     felt she was providing a lot of good info you couldn't find elsewhere with skin
17
     care chemists.
18
     The Oumere products are really expensive and so it took me 5 months before I
19
     decided to try her travel kit, but when I did I totally regretted it. Not only did the
20
     products make me get pimples in places I never used to get them, like my cheeks,
21
     it also broke me out in small skin-colored bumps and it made pimples take longer
22
     to heal. I know that sounds crazy, but pimples that usually went away in 3-5 days
23
     stayed for a week or longer.
24
     I followed the skincare routine's exact protocol and when I reached out with my
25
     issues, she simply said to stop using the products with no apology. Every review
26
     on the website was either a 5-star or 4-star review (which should've been a red
27
     flag) so I wanted to write a review from someone who the products didn't work
28



                                                6
                                            COMPLAINT
           Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 7 of 17 Page ID #:7




1    for. I tried to write a 1-star review and it immediately disappeared from the
2    website when I refreshed the page. I ended up writing a five-star review with my
3    1-star words, which stayed on the page for about 10 minutes before getting
4    deleted. It just makes me wonder how many other bad reviews she is hiding by
5    immediately deleting them from her site.
6    I know I was probably stupid to fall for Oumere's tricks, but I really want this post
7    to help anyone considering buying Oumere products because the company and
8    Wendy are definitely hiding something. Is there anybody else who has had trouble
9    with the Oumere products?”
10           14.    Exhibit-1 is a true and correct copy of the Review as it appeared on
11   Reddit.
12           15.    As of October 2020, Reddit ranks as the 17th-most-visited website in
13   the world and 7th most-visited website in the US, according to Alexa Internet,
14   with 40.9% of its user base coming from the United States, followed by the United
15   Kingdom at 10.0% and Canada at 5.2%. 2
16           16.    Upon information and belief, many consumers across the United
17   States and abroad, including those in Orange County, California, have read the
18   Review.
19           17.    On at least two occasions, Plaintiffs’ clients terminated their relations
20   with Plaintiffs after reading Defendant’s Review.
21           18.    On or about December 10, 2020, Ouriel became aware of the Review.
22           19.    On December 17, 2020, Oumere, through its undersigned counsel,
23   served a demand letter on Defendant demanding, amongst others, removal and
24   retraction of the Review on Reddit and all other platforms.
25

26
     2
27
         See, https://en.wikipedia.org/wiki/Reddit.

28



                                                 7
                                             COMPLAINT
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 8 of 17 Page ID #:8




1          20.    On December 24, 2020, Defendant attempted to absolve herself from
2    liability by offering to revise the Review.
3          21.    On December 28, 2020, Oumere refused and reiterated its demands.
4          22.    On January 5, 2021, Defendant, through her counsel, informed
5    Oumere that she has removed the Review on Reddit but refused to retract.
6          23.    From January 19, 2021 through January 21, 2021, the parties attempted
7    to settle the dispute without court action to no avail, prompting filing of this
8    Complaint.
9                               COUNT I: DEFAMATION
10         24.    Plaintiffs reallege and incorporate by reference the allegations of
11   paragraphs 1–23 inclusive, as though fully set forth.
12         25.    Plaintiffs, who previously enjoyed good reputation in the community,
13   were defamed by Defendant’s Review in which Defendant has made statements that
14   are reasonably interpreted as stating actual facts that are provably false.
15         26.    Such statements constituted libel per se in that the statements, directly
16   or by implication, convey the false assertion that Oumere is a deceitful company
17   and its owner and operator, Ouriel, is dishonest. Further, the statements, directly or
18   by implication, convey the false assertions and that its owner and operator, Ouriel,
19   does not have the expertise in skin care and skin care products. Further, the
20   statements, directly or by implication, convey the false assertions that Oumere’s
21   products cause pimples. Furthermore, the statements, directly or by implication,
22   convey the false assertions that Oumere deletes negative reviews on its website.
23   Such statements damaged Plaintiffs as a natural consequence of the words, and
24   amount to libel per se.
25         27.    Such assertions were false because Defendant purchased and used
26   Oumere’s skin care products and in her email of July 25, 2020 to Ouriel stated that
27   “I'm finally trying your skincare regimen for the first time right now and I'm loving
28



                                                8
                                            COMPLAINT
         Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 9 of 17 Page ID #:9




1    it so far”; Ouriel is an expert in biological sciences due to her academic credentials
2    and work experience, which Defendant acknowledged in her email to Ouriel;
3    Oumere’s products were not the cause of Defendant’s pimples since Defendant has
4    admitted that she has had pimples on her face skin before; and Oumere did not
5    delete negative reviews on its website but only flagged them as inaccurate through
6    Oumere’s standard moderation process.
7          28.    As a direct and legal result of Defendant’s false and defamatory
8    statements, Plaintiffs have suffered at least $1,000,000 in respect of their property,
9    business, trade, profession or occupation.
10         29.    The assertions made in Defendant’s statements were not privileged in
11   that her false and defamatory statements were only made in malice and in retaliation
12   when Oumere refused to purchase her services. Defendant acted with statutory
13   “malice in fact” or “actual malice” in the sense that Defendant had a state of mind
14   arising from hatred or ill will toward the Plaintiff’s simply because they refused to
15   engage her services.
16         30.    Plaintiffs demanded a retraction within the statutory period, Defendant
17   simply deleted the Review in an attempt to absolve herself of liability but did not
18   publish any retraction within three weeks of service of the demand.
19         31.    Defendant knew the statements were false, or acted with reckless
20   disregard as to their truth or falsity as described herein.
21         32.    Defendant was also negligent by publishing the statements without the
22   exercise of reasonable care or reasonable effort to determine their truth or falsity as
23   described herein.
24         33.    In addition, Plaintiffs are entitled to punitive damages pursuant to
25   California Civil Code Section 3294 in that Defendant’s false and defamatory
26   statements were made only to retaliate because Oumere refused to engage her
27

28



                                                9
                                            COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 10 of 17 Page ID #:10




1    services and she acted with actual malice, and such damages should be awarded in
2    the discretion of the court or jury.
3             34.   An actual controversy exists between Plaintiffs and Defendant in that
4    she has asserted and may continue to assert that she will make false and defamatory
5    statements on Reddit and other platform, and unless this Court issues declaratory
6    relief, will continue to repeat such defamatory assertions.
7                                COUNT II: TRADE LIBEL
8             35.   Plaintiffs reallege and incorporate by reference the allegations of
9    paragraphs 1–34 inclusive, as though fully set forth.
10            36.   Plaintiffs’ products, which previously enjoyed good reputation in the
11   community, were disparaged by Defendant’s Review in which Defendant has made
12   statements that are reasonably interpreted as stating actual facts that are provably
13   false.
14            37.   Such statements were disparaging in that the statements, directly or by
15   implication, convey the false assertion that Oumere is a deceitful company and its
16   owner and operator, Ouriel, is dishonest. Further, the statements, directly or by
17   implication, convey the false assertions and that its owner and operator, Ouriel, does
18   not have the expertise in skin care and skin care products. Further, the statements,
19   directly or by implication, convey the false assertions that Oumere’s products cause
20   pimples. Furthermore, the statements, directly or by implication, convey the false
21   assertions that Oumere deletes negative reviews on its website.
22            38.   Such assertions were false because Defendant purchased and used
23   Oumere’s skin care products and in her email of July 25, 2020 to Ouriel stated that
24   “I'm finally trying your skincare regimen for the first time right now and I'm loving
25   it so far”; Ouriel is an expert in biological sciences due to her academic credentials
26   and work experience, which Defendant acknowledged in her email to Ouriel;
27   Oumere’s products were not the cause of Defendant’s pimples since Defendant has
28



                                                10
                                             COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 11 of 17 Page ID #:11




1    admitted that she has had pimples on her face skin before; and Oumere did not
2    delete negative reviews on its website but only flagged them as inaccurate through
3    Oumere’s standard moderation process.
4          39.    As a direct and legal result of Defendant’s false and defamatory
5    statements, Plaintiffs have suffered at least $1,000,000 in respect of their property,
6    business, trade, profession or occupation.
7          40.    The assertions made in Defendant’s statements were not privileged in
8    that her false and defamatory statements were only made in malice and in retaliation
9    when Oumere refused to purchase her services. Defendant acted with statutory
10   “malice in fact” or “actual malice” in the sense that Defendant had a state of mind
11   arising from hatred or ill will toward the Plaintiff’s simply because they refused to
12   engage her services.
13         41.    Plaintiffs demanded a retraction within the statutory period, Defendant
14   simply deleted the Review in an attempt to absolve herself of liability but did not
15   publish any retraction within three weeks of service of the demand.
16         42.    Defendant knew the statements were false, or acted with reckless
17   disregard as to their truth or falsity as described herein.
18         43.    Defendant was also negligent by publishing the statements without the
19   exercise of reasonable care or reasonable effort to determine their truth or falsity as
20   described herein.
21         44.    In addition, Plaintiffs are entitled to punitive damages pursuant to
22   California Civil Code Section 3294 in that Defendant’s false and defamatory
23   statements were made only to retaliate because Oumere refused to engage her
24   services and she acted with actual malice, and such damages should be awarded in
25   the discretion of the court or jury.
26         45.    An actual controversy exists between Plaintiffs and Defendant in that
27   she has asserted and may continue to assert that she will make false and defamatory
28



                                                11
                                            COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 12 of 17 Page ID #:12




1    statements on Reddit and other platform, and unless this Court issues declaratory
2    relief, will continue to repeat such defamatory assertions.
3     COUNT III: INTENTIONAL INTERFERENCE WITH CONTRACTUAL
4                                        RELATIONS
5          46.    Plaintiffs reallege and incorporate by reference the allegations of
6    paragraphs 1–45 inclusive, as though fully set forth.
7          47.    Plaintiffs have contractual relations with manufactures, suppliers,
8    vendors, marketers, advertisers, distributers and clients.
9          48.    Plaintiffs have devoted time, efforts, resources, and money to secure
10   those contractual relations over the years in order to sell their state-of-the-art skin
11   care products in the United States and abroad.
12         49.    Defendant knew of the above-described contractual relations.
13         50.    Defendant intended to destroy those contractual relations when
14   Oumere refused to engage her services and published the Review which was
15   designed to destroy Plaintiffs’ contractual relations.
16         51.    Defendant’s Review has disrupted the above-described contractual
17   relations. On at least two occasions, Plaintiffs’ clients terminated their relations
18   with Plaintiffs due to Defendant’s Review.
19         52.    As a direct and proximate result of Defendant’s conduct, Plaintiffs
20   have suffered at least $1,000,000 and will continue to suffer damage, the amount
21   of which will be proven at the time of trial.
22         53.    The aforementioned acts of Defendant were willful, oppressive,
23   fraudulent, or malicious. Plaintiffs are therefore entitled to punitive damages
24   pursuant to California Civil Code Section 3294.
25

26

27

28



                                                12
                                            COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 13 of 17 Page ID #:13




1      COUNT IV: INTENTIONAL INTERFERENCE WITH PROSPECTIVE
2                               ECONOMIC ADVANTAGE
3          54.    Plaintiffs reallege and incorporate by reference the allegations of
4    paragraphs 1–53 inclusive, as though fully set forth.
5          55.    Plaintiffs have economic relationships with manufactures, suppliers,
6    vendors, marketers, advertisers, distributers and clients that contain probable
7    future economic benefits to Plaintiffs.
8          56.    Plaintiffs have devoted time, efforts, resources, and money to secure
9    those economic relationships over the years in order to sell their state-of-the-art
10   skin care products in the United States and abroad.
11         57.    Defendant knew of the above-described economic relationships.
12         58.    Defendant intended to destroy those economic relationships when
13   Oumere refused to engage her services and published the Review which was
14   designed to destroy Plaintiffs’ economic relationships.
15         59.    Defendant’s conduct as described herein was wrongful in that
16   Defendant defamed Plaintiffs and disparaged their products by publishing the
17   Review in which Defendant made statements that are reasonably interpreted as
18   stating actual facts that are provably false.
19         60.    Defendant’s Review has interfered with the above-described
20   economic relationships.
21         61.    As a direct and proximate result of Defendant’s conduct, Plaintiffs
22   have suffered at least $1,000,000 and will continue to suffer damage, the amount
23   of which will be proven at the time of trial.
24         62.    The aforementioned acts of Defendant were willful, oppressive,
25   fraudulent, or malicious. Plaintiffs are therefore entitled to punitive damages
26   pursuant to California Civil Code Section 3294.
27

28



                                                13
                                            COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 14 of 17 Page ID #:14




1       COUNT V: NEGLIGENT INTERFERENCE WITH CONTRACTUAL
2                                         RELATIONS
3          63.    Plaintiffs reallege and incorporate by reference the allegations of
4    paragraphs 1–62 inclusive, as though fully set forth.
5          64.    Plaintiffs have contractual relations with manufactures, suppliers,
6    vendors, marketers, advertisers, distributers and clients.
7          65.    Plaintiffs have devoted time, efforts, resources, and money to secure
8    those contractual relations over the years in order to sell their state-of-the-art skin
9    care products in the United States and abroad.
10         66.    Defendant’s publication of the Review was foreseeable to harm
11   Plaintiff’s contractual relations.
12         67.    Defendant nevertheless intended to interfere with those contractual
13   relations when Oumere refused to engage her services and negligently published
14   the Review to affect Plaintiffs’ contractual relations.
15         68.    Defendant’s Review has disrupted the above-described contractual
16   relations. On at least two occasions, Plaintiffs’ clients terminated their relations
17   with Plaintiffs due to Defendant’s Review.
18         69.    As a direct and proximate result of Defendant’s conduct, Plaintiffs
19   have suffered and will continue to suffer damage, the amount of which will be
20   proven at the time of trial.
21      COUNT VI: NEGLIGENT INTERFERENCE WITH PROSPECTIVE
22                              ECONOMIC ADVANTAGE
23         70.    Plaintiffs reallege and incorporate by reference the allegations of
24   paragraphs 1–69 inclusive, as though fully set forth.
25         71.    Plaintiffs have economic relationships with manufactures, suppliers,
26   vendors, marketers, advertisers, distributers and clients that contain probable
27   future economic benefits to Plaintiffs.
28



                                                14
                                            COMPLAINT
        Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 15 of 17 Page ID #:15




1          72.    Plaintiffs have devoted time, efforts, resources, and money to secure
2    those economic relationships over the years in order to sell their state-of-the-art
3    skin care products in the United States and abroad.
4          73.    Defendant’s publication of the Review was foreseeable to harm
5    Plaintiff’s economic relationships.
6          74.    Defendant nevertheless intended to interfere with those economic
7    relationships when Oumere refused to engage her services and negligently
8    published the Review to affect Plaintiffs’ economic relationships.
9          75.    Defendant’s conduct as described herein was wrongful in that
10   Defendant defamed Plaintiffs and disparaged their products by publishing the
11   Review in which Defendant made statements that are reasonably interpreted as
12   stating actual facts that are provably false.
13         76.    Defendant’s Review has interfered with the above-described
14   economic relationships.
15         77.    As a direct and proximate result of Defendant’s conduct, Plaintiffs
16   have suffered at least $1,000,000 and will continue to suffer damage, the amount
17   of which will be proven at the time of trial.
18                                REQUEST FOR RELIEF
19         WHEREFORE, in consideration of the foregoing, Plaintiffs respectfully
20   requests that this Court enter an Order granting them the following relief:
21         A.     For compensatory, general and special damages in an amount
22   according to proof;
23         B.     For injunctive relief;
24         C.     For exemplary and punitive damages;
25         D.     For pre and post judgment interest;
26         E.     For attorney fees and costs;
27         F.     For such other and further relief as the Court deems just and proper.
28



                                                 15
                                            COMPLAINT
     Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 16 of 17 Page ID #:16




1
                                     Respectfully submitted,
2       Dated: February 2, 2021,     AHMADSHAHI LAW OFFICES
3

4                                    By:    /s/Michael M. Ahmadshahi
                                            Michael M. Ahmadshahi, PhD, Esq.
5
                                            Attorney for Plaintiffs
6                                           Oumere and Ouriel
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                       16
                                    COMPLAINT
       Case 8:21-cv-00224 Document 1 Filed 02/02/21 Page 17 of 17 Page ID #:17




1                            DEMAND FOR JURY TRIAL
2

3          Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury on all
4    matters to which they are entitled by law.
5

6    Dated: February 2, 2021,
7

8
                                By:   /s/Michael M. Ahmadshahi
                                      Michael M. Ahmadshahi, PhD, Esq.
9                                     AHMADSHAHI LAW OFFICES
10                                    17901 Von Karman Avenue, Suite 600
                                      Irvine, CA 92614
11
                                      Telephone: 949.556.8800
12                                    Facsimile: 949.556.8701
13
                                      Email:       mahmadshahi@mmaiplaw.com
                                      Attorney for Plaintiffs
14                                    Oumere and Ouriel
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             17
                                          COMPLAINT
